483 F.2d 979
UNITED STATES of America, Plaintiff-Appellee,v.Maurice REX and Potchernick's, Inc., Defendants-Appellants.
No. 73-1150 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Aug. 30, 1973.Rehearing Denied Sept. 19, 1973.

Warren N. Weir, San Antonio, Tex., for defendants-appellants.
William S. Sessions, U. S. Atty., W. Ray Jahn, Asst. U. S. Atty., San Antonio, Tex., for plaintiff-appellee.
Before GEWIN, COLEMAN and MORGAN, Circuit Judges.
PER CURIAM:


1
After a jury trial appellants Maurice Rex and Potchernick's Inc. were convicted of conspiring to violate various provisions of the Gun Control Act of 1968, 18 U.S.C. Sec. 921 et seq. Potchernick's, Inc. was also convicted of numerous substantive violations of that Act.  On appeal the following contentions are made: (1) Rex contends that there was a fatal variance between the indictment and the proof offered at trial; (2) that the evidence was insufficient to support his conviction on the conspiracy count; and (3) both Rex and Potchernick's, Inc. contend that they were denied their right to a jury trial because the jurors were prevented from communicating with the trial court.


2
We have reviewed the briefs and record and find all of these contentions to be devoid of merit.  There is more than ample evidence in the record tending to show that Rex engaged in a conspiracy and that Potchernick's, Inc. committed substantive violations of the Gun Control Act.  Moreover, in our judgment appellants received a fair trial.  Accordingly the judgment of conviction entered by the district court is affirmed.


3
Affirmed.



*
 Rule 18, 5th Cir. see Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5th Cir. 1970, 431 F.2d 409, Part I